Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office action is in response to communication filed on 07/06/2022. Currently claims 1-22 are pending in the application, with claims 1-15 withdrawn from consideration. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, and 20-21 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent No. 8,597,553 B1), hereafter, referred to as “Clark ‘553”, in view of Pu et al. (CN 204265905 U), hereafter referred to as “Pu”, in view of Ives (US Patent No. 4,269,798), hereafter, referred to as “Ives”.

Regarding claim 16, Clark ‘553 teaches the system of manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘553 teaches in Fig. 3 the use of single multi screw extruder that is used for the manufacturing process. Clark ‘553 also teaches that the PET flakes are passed through the multi screw extruder, which melts the flakes (column 3, line 3-4) and purifies the resulting PET polymer (column 3, line 4).  Clark ‘553 also teaches the use of the spinning machine (element 500) to manufacture the carpet filaments using the PET polymer (column 8, lines 41-47).

But Clark ‘553 fails to teach the use of colorants in the manufacturing system, and providing of the static mixing assembly to mix the polymer stream with the colorant during the manufacture of bulked continuous carpet filaments.  However, Pu teaches in Fig. 1 the use of colorants to manufacture filaments (para. [0009]). Pu teaches in Fig. 1 that a liquid dye is added to the polymer melt by means of a dye metering device so that an undyed polymer melt would be colored based on the process requirement. Pu also teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  Pu also teaches in Fig. 1 that the static mixing assembly comprises of one or more individual static mixing elements that are aligned to form a central passageway for the polymer stream to pass through such that the polymer stream enters an upstream end of the static mixing assembly and exits a downstream end of the static mixing assembly, and is mixed by the one or more individual static mixing elements between the upstream end and the downstream end of the static mixing assembly.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Pu, and combine the color metering device, and static mixing assembly with the apparatus so that a coloring stream would be added to the PET polymer melt stream, and the static mixing assembly would provide the required mixing uniformity so that colored filament for carpets would be spun out from the system generating a colorful product in a predictable way (KSR Rationale A, MPEP 2143). Since both the references deal with spinning out filaments from polymer melts, one would have reasonable expectation of success from the combination. Clark ‘553 teaches a manufacturing system with spinning machines (element 500, Fig. 1) to manufacture the filaments, however, Clark ‘553 fails to teach the addition of colorant material in the manufacturing of undyed PET polymer melt.  Therefore, Clark ‘553 and Pu both together teach a system for forming colored bulked continuous carpet filaments from the polymer melt streams.

But Clark ‘553, and Pu fail to teach to provide a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports is configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly.  However, Ives teaches in Fig. 1 and more detailed in Fig. 5, where a resin is mixed with pigment (colorant) to provide desired color streaking (equivalent to tonal color effect) by providing multiple pigment injection ports (colorant ports) in the mixing section (element 24).  Ives teaches in Fig. 5 multiple injection ports (element 180s with injection header 24b) in mixing section 24 and additional injection port (46b) on the sprout area further to the downstream.  Ives teaches that when pigment is through the up-stream most port, the pigment is thoroughly mixed into the resin thus creating substantially uniform coloration. However, when the pigment is injected in the downstream-most port, much less mixing (non-uniform mixing) occurs thus providing in the end products with color streaking (tonal effect) that would be visually different from the thoroughly mixed color. By injecting through the port 46b, very little mixing of the pigment is performed (column 12, lines 3-40). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ives, and use a known technique to provide a plurality of colorant ports positioned along a length of the static mixing assembly from the upstream end to the downstream end such that each of the plurality of colorant ports is configured to provide colorant to the polymer stream at a different location along the length of the static mixing assembly, so that the polymer stream formed after the mixing with the pigment (colorant) would provide bulked continuous carpet filament having tonal color effect which would create carpets with further variation in colors that would be attractive to users (KSR Rationale C, MPEP 2143).  Since the reference deal with pigment (color) mixing in polymer resin, one would have reasonable expectation of success from the combination. Regarding the use of spinning machines, Clark ‘553 teaches the use of the spinning machine (element 500) to manufacture the carpet filaments using the PET polymer (column 8, lines 41-47) at the downstream position as shown in Fig. 1.

Regarding claim 17, Ives in conjunction with Clark ‘553 and Pu teaches that the system of the plurality of colorant ports comprises of a first colorant port positioned proximate to the upstream end of the static mixing assembly such length of the static mixing assembly to create a uniformly colored characteristic of the colored polymer stream; and a second colorant port positioned downstream of the first colorant port such that colorant injected through the second colorant port mixes with the polymer stream for a distance shorter than the length of the static mixing assembly to create a tonal effect characteristic of the colored polymer stream.

Regarding claim 20, as for the splitting of main polymer melt into plurality of individual polymer streams in the manufacturing system, Clark ‘553 teaches in Fig. 4 the splitting of polymer melt to be provided to the next phase of processing, therefore, it would have been obvious to any ordinary artisan to split the main stream into plurality of streams, that would facilitate the making filaments of plurality of colors using plurality of streams (each stream for assigned colors).  It would also have been obvious that each stream of polymer melt would be mixed with a stream of colorant material.  

Regarding claim 21, Ives teaches to inject the colorant into a colorant port proximate to the downstream end of the static mixing assembly; and Clark ‘553 teaches to receiving the polymer stream at a spinning machine from the downstream end of the static mixing assembly, and based on Ives teaching would have a tonal color effect resulting from non-uniform mixing of the colorant with the polymer stream within the static mixing assembly. Ives teaches that mixing is dependent on the position of the port in the mixing assembly, and if less mixing is desired then the port further to the downstream be used and more mixing is desired, then port further to the upstream be used. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, the positioning (colorant port that is positioned two to four static mixing elements from the downstream end), which directly impacts the mixing performance is a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 18-19 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent No. 8,597,553 B1), in view of Pu et al. (CN 204265905 U), in view of Ives (US Patent No. 4,269,798), in view of Lewis et al. (US Patent Application Publication No. 2007/0000947 A1), hereafter, referred to as “Lewis”.

Regarding claims 18-19, Clark ‘553, Pu, and Ives together teach a system for manufacturing a bulked continuous carpet filament from polyethylene terephthalate (PET) having a tonal color. But Clark ‘553, Pu, and Ives fail to explicitly teach that the plurality of colorant ports are coupled to colorant containers and also comprises of quick disconnect coupling mechanism configured to allow for the installation and de-installation of a colorant container while the polymer stream traverses through the static mixing assembly.  However, Lewis teaches in exemplary aspects of apparatus for metering, mixing and delivering fluidic and/or viscous materials (that would be applicable to the instant application as well), and teaches in Fig. 1, that a plastic bag containing colorant (element 110) (equivalent to colorant container) has a mechanism, such as a check valve (so that the colorant could only flow in one direction only), or other valve/fittings containing a fastening means (e.g., valved quick disconnect, tapered frictional fitting or the like) so that the pump supply line can be easily coupled to and uncoupled (para. [0060]). Lewis also teaches that myriad different approaches including this one, to coupling the colorant container and the tube line that connects to appropriate apparatus locations in a substantially leak-tight and air-tight fashion are known to those of ordinary skill (para. [0060]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Lewis, and use a known technique to provide a plurality of colorant ports are coupled to colorant containers and also comprises of quick disconnect coupling mechanism configured to allow for the installation and de-installation of a colorant container while the polymer stream traverses through the static mixing assembly (KSR Rationale C, MPEP 2143), because it would improve the operation of the process by providing easy coupling and uncoupling of the colorant stream in a leak-tight and air-tight environment (para. [0060]).  It would also have been obvious to provide each colorant port connected to colorant containers independently, because that would allow operation without confusion of any possible intermixing and wrong containers being connected to a port, and thereby it would be obvious that the plurality of colorant ports would be fluidly independent of each other such that colorant from the colorant container is provided exclusively to a corresponding colorant port via the quick disconnect coupling mechanism.  Since Lewis deals with metering, mixing and delivering fluidic and/or viscous materials, one would have reasonable expectation of success from application of the technique to the combination of references.

Allowable Subject Matter

Claim 22 is objected to as being directly or indirectly dependent upon rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject
matter:
Regarding claim 22, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a system for manufacturing a bulked continuous carpet filament - “wherein one or more of the plurality of colorant ports are positioned to inject the colorant into the static mixing assembly at different positions around a circumference of the static mixing assembly”.
Responses to Arguments

Applicant’s argument filed on 07/06/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 16 has been considered, but is not persuasive.  Applicant argues that Pu (CN 204265905 U) and Ives (US Patent No. 4,269,798) are improper for use in the obviousness rejection in combination with Clark (US Patent No. 8,597,553 B1), as the references (Pu and Ives) are not analogous art to the claimed invention, or the references are not within the field of the inventor's endeavor (argument b). The applicant also argues that Pu and Ives are not reasonably pertinent to the particular problem with which the inventor is involved (argument c), as Pu and Ives are not in the same field of endeavor as the pending claims, and as these references allegedly lie outside the vantage point of the common sense likely to be exerted by one of ordinary skill in the art. However, the examiner respectfully disagrees with applicant’s assertion. The examiner takes the position that although Pu does not deal with manufacturing of bulked continuous carpet filaments, however it deals with manufacturing of colored ultra-short fibers for inti-counterfeiting functions, belonging to the synthetic fiber manufacturing (para. [0002]) area, which is a closely related field and deals with coloring the fibers using static mixing assembly for the mixing. Therefore, Pu teaches the aspects of improving the fibers by coloring it for anti-forgery purpose, which one of ordinary skill would be motivated to use (the teaching to use colorant) for a different application that would improve the appearance of the fibers making it more attractive to users where the colorant is visible in regular light. The examiner takes the position that even though Pu uses fluorescent colorant chemical that is visible only to ultraviolet radiation for anti-forgery purposes, however, a person of ordinary skill would definitely understand the broader implication of using colorant that would be visible in regular light for application in carpet manufacturing that also forms fibers. 

The applicant further argues that Ives is not in the "same field of endeavor" as carpet manufacturing, but in the field of producing artificial marble slabs. Therefore, Ives is not reasonably pertinent to the particular problem of the present claims because Ives produces uniform dispersing of the resin throughout the filler. However, the examiner wants to point out that although Ives does not deal with carpet manufacturing, but it deals with color streaking feature as the resin/filler mixture is dispensed into a mold surface for curing. Ives teaches in Fig. 5, where a resin is mixed with pigment (colorant) to provide desired color streaking (equivalent to tonal color effect) by providing multiple pigment injection ports (colorant ports) in the mixing section (element 24). Ives teaches that when pigment is through the up-stream most port, the pigment is thoroughly mixed into the resin thus creating substantially uniform coloration. However, when the pigment is injected in the downstream-most port, much less mixing (non-uniform mixing) occurs thus providing in the end products with color streaking (tonal effect) that would be visually different from the thoroughly mixed color. By injecting through the port 46b, very little mixing of the pigment is performed (column 12, lines 3-40). Therefore, an artisan looking into creating a tonal color effect, would certainly look into this variegated coloring feature as taught by Ives, and would be motivated to combine this feature. Therefore, the examiner maintains that based on the teaching of Pu and Ives in combination with Clark, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejection is being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742